Citation Nr: 0903101	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-25 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 18, 1994, rating decision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that the veteran' representative initially 
claimed clear and unmistakable error (CUE) in a June 24, 
1991, rating decision, which contained findings relating to 
his mental condition but ultimately granted entitlement to 
38 U.S.C.A. § Chapter 30 benefits.  A January 2005 rating 
decision addressed the veteran's CUE claim with regard to the 
findings contained in the June 24, 1991, rating decision.  In 
August 2005, the veteran perfected an appeal with regard to 
the RO's finding that the June 24, 1991, rating decision did 
not contain CUE.  The submissions from the veteran's 
representative pertaining to the CUE claim, however, have 
repeatedly referred to the denial of entitlement to service 
connection for neuropsychiatric disability which was 
addressed in an October 18, 1994, rating decision.  As such, 
the RO specifically adjudicated the claim of CUE in the 
October 18, 1994, rating decision in an August 2005 
supplemental statement of the case.  In a February 2006 
submission, the veteran's representative withdrew the CUE 
claim pertaining to the June 24, 1991, rating decision, and 
indicated a desire to continue with the CUE claim pertaining 
to the October 18, 1994, rating decision.  While the December 
2008 'Written Brief Presentation' incorrectly refers to the 
June 24, 1991, rating decision, the argument submitted is 
actually referencing the October 18, 1994, rating decision.  
The only issue before the Board is whether there was CUE in 
the October 18, 1994, rating decision.


FINDINGS OF FACT

1.  Entitlement to service connection for neuropsychiatric 
disability was denied in an October 18, 1994, rating 
decision.  The veteran was notified of this decision and his 
appellate rights in an October 20, 1994, notice letter, and 
did not submit a notice of disagreement within one year of 
the notice letter.

2.  The October 18, 1994, rating decision was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.


CONCLUSION OF LAW

The October 18, 1994, rating decision which denied 
entitlement to service connection for neuropsychiatric 
disability was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court has held that the 
VCAA does not apply to CUE actions.  See Baldwin v. Principi, 
15 Vet. App. 302 (2001) (holding VCAA does not apply to RO 
CUE claims).  The general underpinning for the holding that 
the VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision).

I.  Factual Background

An examination performed for enlistment purposes in April 
1989 reflects that the veteran's psychiatric state was 
clinically evaluated as normal.  On a Report of Medical 
History completed by the veteran in April 1989, he checked 
the 'No' boxes for 'depression or excessive worry' and 
'nervous trouble of any sort.'  

In September 1989, the veteran sought treatment with the 
mental health unit complaining of poor sleeping, headaches, 
sleepwalking, and other depressive symptomatology.  He 
reported an unhappiness with the Navy since boot camp and 
stated that his feelings had increased since being assigned 
to ships.  He stated that he is afraid to go to sea and to be 
on board ship, that he sleeps fitfully, and is tired all of 
the time.  He feels pressured, has headaches, and also feels 
angry much of the time.  He reported minimal emotional 
difficulties prior to enlistment saying that he felt 
"depressed," slept a lot to escape, and "just didn't care 
anymore."  He reported that he saw a psychiatrist from age 
15 to 16 because of family problems and was on medication.  
His life prior to joining the Navy was "not a great year."  
The initial working diagnosis was adjustment disorder with 
depressed mood.

The veteran continued to seek treatment on multiple occasions 
in October, November, and December 1989.  Such clinical 
entries reflect symptomatology of depressed mood and anxiety, 
and a diagnoses of dysthymia and personality disorder.

A November 1989 Report of Medical Board reflects a diagnosis 
of dysthymia.  The initial September 15, 1989, visit was 
summarized.  It was noted that his brief time in the military 
service prior to evaluation was characterized by adequate 
service, which he described as "good" work quality; 
however, he reported problems relating to his peers.  He 
reported that during high school, he did not get along with 
his parents, and was treated by a psychiatrist on an 
outpatient basis from age 15 to 16, and was medicated with 
Desyrel, Xanax, and Motrin.  He reported that he impulsively 
joined the Navy, and was disappointed by the work he has to 
do, the working conditions, and the working environment as 
well as his inability to get into an aviation rate, or do any 
work which he deemed meaningful.  During the course of 
treatment, which consisted of outpatient psychotherapy 
sessions, there was no notable improvement for five sessions 
at which time it was decided to place him in a limited duty 
status due to increasing depression, and to do a limited duty 
Board.  He had no response to Sinequan in the dose of 25 
milligrams per day which only made him groggy and unable to 
work properly.  It was summarized that the veteran had served 
for seven months, appeared to have been somewhat depressed 
for a year prior to impulsively joining the Navy.  He had 
become increasingly unhappy since and has trouble coping with 
the stresses of his work environment and with shipboard life.  
He manifested depressive symptomatology such as poor 
sleeping, lack of energy, lack of concentration, short 
temperedness, and a feeling of hopelessness, and general 
indecisiveness.  The primary diagnosis was dysthymia 
manifested by a persistent depressed mood, overeating, sleep 
disturbance, low energy, low self-esteem, poor concentration 
and difficulty making decisions and feelings of hopelessness.  
The preservice predisposition was moderate as the veteran 
stated that he felt depressed, "slept a lot to escape," and 
"just didn't care any more" for at least a year prior to 
joining the Navy.  The Medical Board opined that the veteran 
has suffered from a disorder which has not improved with 
treatment.  At that time, he was considered psychiatrically 
fit for limited duty, and that assignment to limited duty 
will not aggravate the disability.  At that time, the Medical 
Board recommended that the veteran be returned to limited 
duty for a period of 6 months and be stationed within the 
continental limits of the United States and be followed 
periodically as an outpatient by the psychiatry department.  

A May 1990 clinical entry by the Mental Health Unit staff 
psychologist reflects diagnoses of depressive disorder, not 
otherwise specified, existed prior to entry (EPTE), not 
fitting for full duty, and personality disorder, not 
otherwise specified, with avoidant and passive aggressive 
features, EPTE, unsuitable for further duty.  It was noted 
that the veteran was not considered mentally ill but 
manifests a longstanding disorder of character and behavior 
which is of such severity as to render him incapable of 
serving adequately in the Navy.  It was noted that he would 
not be required and he would not benefit from 
hospitalization.  Although he was not considered to be 
suicidal or homicidal, he was judged to represent a 
continuing risk to self or others if retained in service.  He 
was deemed fit for return to duty for immediate processing 
for administrative separation.  The veteran's DD Form 214 
reflects that he was discharged from service due to "other 
physical/mental condition - personality disorder."  

In May 1991, the veteran filed a claim for 38 U.S.C.A. 
§ Chapter 30 benefits.  A June 1991 internal VA Memorandum 
reflects that the veteran's Department of Defense record 
showed his reason for separation was "convenience of the 
government" and that his DD Form 214 showed a narrative 
reason of "for the convenience of the government, physical 
condition not a disability."  The veteran claimed he was 
discharged due to disability.  The VA Memorandum was 
inquiring as to whether the veteran was released from active 
duty due to a medical condition which preexisted service; and 
a service-connected condition.  

At the time of the issuance of the June 24, 1991, rating 
decision, the only evidence on file consisted of service 
medical records.  The RO stated the following:

[Service medical records] show the veteran was not 
considered mentally ill but manifested a long-
standing disorder of character and behavior which 
was of such severity as to render him incapable of 
serving adequately in the Navy.  He did not 
require and would not benefit from 
hospitalization.  A diagnosis was made of 
passive/aggressive features unsuitable for further 
duty.  This condition was shown to have existed 
prior to service and was not aggravated.

Based on evidence of record, it is shown the 
veteran was discharged from service due to 
disability which clearly preexisted service, that 
being constitutional and developmental abnormality 
diagnosed as a personality disorder which VA 
compensation may not be made.  The evidence does 
show that the veteran did have the preexisting 
disability for which he was discharged.  

The RO determined that eligibility to entitlement to Chapter 
30 benefits was established.  The veteran did not file a 
notice of disagreement with such rating determination, and 
such decision is final.  38 U.S.C.A. § 7105.

In May 1994, the veteran filed a claim for "mental 
problems."  Private medical records dated in 1994 were 
associated with the claims folder, including a February 1994 
diagnostic evaluation which reflected a diagnosis of bipolar 
affective disorder now euthymic.  Correspondence dated in 
February 1994 from a psychologist and psychiatrist reflects 
that the veteran had been seen periodically, and usually in 
some sort of crisis, since March 1991.  He had a familial 
disorder which resulted in some cyclic mood problems, and was 
diagnosed as bipolar.  In June 1994, VA requested additional 
records from such medical provider; however, there was no 
response.

On October 18, 1994, the RO issued a rating decision denying 
entitlement to service connection for neuropsychiatric 
disability.  Specifically, the RO denied the claim as 
follows:

In May 1990 [the veteran] was reported to be in 
trouble due to failing inspection and medical board 
proceedings were initiated.  Diagnosis was Axis I:  
depressive disorder, existed prior to service, and 
this was found to be not unfitting for full duty.  
Diagnosis Axis II was personality disorder with 
avoidance and passive-aggressive features.  This 
was determined to render the veteran unsuitable for 
further duty.  Veteran was not considered mentally 
ill with longstanding character disorder and 
behavior rendering him incapable of serving 
adequately.  Hospitalization was not required nor 
deemed beneficial.  Veteran had first been seen in 
September 1989 when he reported he was unhappy with 
military since boot camp.  History of treatment at 
age 15-16 was reported.  

This evidence demonstrates that depressive disorder 
existed prior to service and there is no 
demonstration of aggravation of this disorder 
during active duty.  Personality disorders are not 
entities for which [service connection] can be 
established under VA regulations.  Accordingly, no 
basis is demonstrated for establishing [service 
connection] for claimed neuropsychiatric 
disability.

The veteran's representative has claimed that the rating 
decision of October 18, 1994, was in error, and has cited to 
VAOPGCPREC 03-2003 (July 16, 2003), which is an opinion that 
discusses the presumption of soundness and rebutting the 
presumption of soundness pursuant to 38 U.S.C.A. §§ 1111, 
1153 and 38 C.F.R. § 3.304(b).  Acknowledging the entrance 
physical, the veteran's representative argues that the 
service medical records do not reflect that the veteran's 
mental "problem" existed prior to service, and that the 
conclusion in the October 1994 rating decision that such 
disability did exist prior to service was not based on fact.  


II.  Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in June 1991 and 
October 1994 with respect to awards of service connection 
were essentially unchanged from those in effect at present.  
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991, 2002); 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991, 
2002); 38 C.F.R. § 3.304(b) (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (1994, 2008).  

III.  Analysis

The veteran did not submit a notice of disagreement within 
one year of notice of the October 1994 RO rating decision 
denying service connection for neuropsychiatric disability.  
Accordingly, the decision is final.  38 U.S.C.A. § 7105.  The 
veteran argues that the rating decision was clearly and 
unmistakably erroneous in concluding that the veteran's 
psychiatric disorder pre-existed service and in failing to 
award service connection for a psychiatric disability 
attributable to service.  In reviewing all of the evidence on 
file, the Board can find no clear and unmistakable error of 
fact or of law in the October 1994 rating decision.

The evidence before the RO in October 1994 was duly 
considered and discussed in the rating decision.  The 
evidence which was on file and considered at the time 
included the service medical records, and post-service 
medical records dated in 1994 reflecting a diagnosis of 
bipolar disorder.  The RO concluded that depressive disorder 
existed prior to service, and was not aggravated during 
service; as such, service connection was denied.

The RO's October 1994 rating decision was factually 
supportable by the record.  The veteran's representative has 
specifically claimed that the RO did not adequately consider 
the presumption of soundness and that the determination that 
the veteran's disability pre-existed service was not 
supported by the service medical records.  The representative 
contends that the conclusion that the veteran's disability 
pre-existed service was strictly based on the statements made 
by the veteran.  

While the veteran did not report any mental health problems 
or treatment on his Report of Medical History, upon 
evaluation in September 1989 he reported that he had 
undergone psychiatric treatment from age 15 to 16, and that 
at least a year prior to joining the Navy he felt depressed.  
A decision issued by the Court on March 8, 1994, thus prior 
to the RO's denial of service connection, held that, as a 
matter of law, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of a veteran's own 
admission of a pre-service history of medical problems during 
in-service clinical examinations.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  Thus, the veteran's own admissions 
during in-service treatment constitute clear and unmistakable 
evidence that his mental health problems pre-existed service.  
The Board acknowledges that the November 1989 Medical Board 
discussed in detail his pre-service psychiatric treatment, 
and symptomatology experienced prior to entry to service, but 
did not expressly opine that his dysthymia existed prior to 
service.  However, at that time the Medical Board did not 
recommend separation due to disability, but that he be placed 
on limited duty and undergo psychiatric treatment for 6 
months.  Upon undergoing such treatment, in May 1990 a staff 
psychologist diagnosed depressive disorder and personality 
disorder and noted that both disorders existed prior to entry 
into service.  The staff psychologist opined that the veteran 
was not considered mentally ill but manifested a longstanding 
disorder of character and behavior of such severity as to 
render him incapable of serving adequately.  Thus, the 
evidence on record at the time of October 1994 denial of 
service connection consisted of the veteran's contemporaneous 
statements that he had undergone psychiatric treatment prior 
to service, had experienced depressive symptomatology in the 
year prior to service, and a staff psychologist opined that 
his conditions pre-existed entry into service.  Thus, the RO 
concluded that the veteran's psychiatric disorder pre-existed 
service, and was not aggravated during service.  

In reviewing the rating decision, there is no indication that 
the RO overlooked the evidence then of record.  At most there 
is a reasonable disagreement with the manner in which the RO 
weighed and evaluated the evidence; however, a claim of CUE 
on the basis that the previous adjudication had improperly 
weighed and evaluated the evidence never rises to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  

It is noted that the veteran's representative has repeatedly 
cited to VAOPGCPREC 03-2003 (July 16, 2003) in support of the 
CUE claim.  However, such VA GC opinion was issued over eight 
years after issuance of the October 1994 rating decision, and 
was not applicable at that time.  A determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)); see also Kuzma v. Principi, 341 
F.3d 1327, 1328-1329 (2003).  New interpretations of a law 
subsequent to a RO decision cannot form the basis for a valid 
claim of CUE.  See Smith (Rose) v. West, 11 Vet. App. 134, 
137 (1998), quoting Berger, 10 Vet. App. at 170.  See also 
VAOPGCPREC 25-95 (Dec. 6, 1995) and 38 C.F.R. § 3.105.

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the October 1994 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  

Thus, based on the following, the evidence does not support a 
finding that the October 1994 rating determination was 
clearly and unmistakably erroneous in denying service 
connection for neuropsychiatric disorder.  


ORDER

The October 1994 rating decision which denied service 
connection for neuropsychiatric disorder was not clearly and 
unmistakably erroneous.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


